
	

114 HR 833 IH: Diverse Teachers Recruitment Act of 2015
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 833
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2015
			Mrs. Davis of California introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to authorize the Secretary of Education
			 to make grants for recruiting, training, and retaining individuals, with a
			 preference for individuals from underrepresented groups, as teachers at
			 public elementary and secondary schools, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Diverse Teachers Recruitment Act of 2015. 2.Findings and purposes (a)FindingsCongress finds the following:
 (1)Issues of teacher diversity and cultural awareness are critical factors influencing the achievement gap among elementary school and secondary school students and must be addressed by national education policy, as recommended in the report entitled Assessment of Diversity in America's Teaching Force, presented by the National Collaborative on Diversity in the Teaching Force in 2004.
 (2)Some experts believe the lack of diversity among public schoolteachers inhibits positive learning outcomes generally, and can leave students in underrepresented groups without role models to whom the students can relate, which may lead to poorer performance in the classroom. Statistics show that for students in some underrepresented groups, a lack of diversity among public school teachers contributes to lower standardized test scores and lower graduation rates.
 (3)Department of Education statistics confirm a lack of diversity among public schoolteachers. During the school year of 2007 through 2008, an estimated 83.1 percent of public schoolteachers were Caucasian, while 7.1 percent were Latino, 7 percent were African-American, and 1.2 percent were Asian. Of all public schoolteachers, 24.1 percent were male and 75.9 percent were female.
 (4)Teacher demographics should be sufficiently diverse to provide the educational benefits described in paragraphs (1) and (2), including ensuring that students have role models—
 (A)from diverse backgrounds and racial and ethnic groups; and (B)of different genders.
 (b)PurposesThe purposes of this Act are— (1)to further a compelling interest in obtaining the educational benefits that result, particularly for schools with a concentration of individuals in 1 or more categories described in section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)), from a diverse group of elementary school and secondary school teachers, including—
 (A)promoting learning outcomes generally, and reducing achievement gaps for diverse student bodies; and
 (B)increasing student cultural awareness by better preparing students for an increasingly diverse workforce and society;
 (2)to provide narrowly tailored activities by funding the activities for the period needed to attain meaningful numbers or a critical mass of teachers who are individuals from underrepresented groups, sufficient to address the low employment of teachers from such groups, and offering the activities for other teachers as well; and
 (3)to remedy the historically low employment among teachers in public elementary schools and secondary schools who are individuals from underrepresented groups.
				3.Recruitment, training, and retention of teachers, including teachers from underrepresented groups
 (a)In generalTitle II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is amended by adding at the end the following new part:
				
					ERecruitment, training, and retention of teachers, including teachers from underrepresented groups
						2501.Grant program
 (a)AuthorizationFrom amounts appropriated under section 2505, the Secretary shall make grants on a competitive basis to eligible entities for—
 (1)recruitment and outreach targeted toward recruiting individuals from underrepresented groups as teachers at public elementary schools and secondary schools; and
 (2)providing training (on promoting learning outcomes, reducing achievement gaps for diverse student bodies, and increasing student cultural awareness) and retention incentives (other than retention rights) to teachers at public elementary schools and secondary schools.
 (b)EligibilityThe Secretary may only make a grant under subsection (a) to an eligible entity that— (1)serves schools that have difficulty in—
 (A)recruitment and outreach targeted toward recruiting individuals from underrepresented groups as teachers; and
 (B)training and retaining such individuals as teachers; and (2)submits an application at such time, in such form, and containing such information and assurances as the Secretary may require, including—
 (A)a description of how the eligible entity through the activities the entity carries out with the grant funds—
 (i)will seek to conduct recruitment and outreach targeted toward recruiting individuals from underrepresented groups as teachers; and
 (ii)will provide training and retention activities to all teachers at eligible elementary and secondary schools;
 (B)a description of the difficulty conducting recruitment and outreach targeted toward, and training and retaining, individuals from underrepresented groups experienced by the schools served by the eligible entity; and
 (C)information— (i)demonstrating the educational benefits that the activities are designed to provide, resulting from a diverse group of elementary school and secondary school teachers, including—
 (I)promoting positive learning outcomes generally, and reducing achievement gaps for diverse student bodies; and
 (II)increasing student cultural awareness by better preparing students for an increasingly diverse workforce and society; and
 (ii)demonstrating that the schools involved do not have a sufficiently diverse group of teachers to provide the benefits.
 (c)PriorityIn making grants under subsection (a), the Secretary shall give priority to— (1)eligible entities (or consortia of eligible entities) that serve the most high-need schools; and
 (2)eligible entities (or consortia of eligible entities) that serve schools with concentrations of students in 1 or more categories described in section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)) in their student populations.
 (d)Use of fundsAn eligible entity shall use funds received under this section to conduct the recruitment and outreach described in subsection (a)(1), which may include—
 (1)promotional and informational activities at institutions of higher education that serve large numbers of individuals from underrepresented groups;
 (2)promotional and informational activities targeted toward candidates who are— (A)in career fields other than teaching; and
 (B)individuals from underrepresented groups; (3)promotional and informational activities targeted toward undergraduate students who graduated from a high school located within the eligible entity; and
 (4)provision of funds to cover travel or lodging expenses of individuals from underrepresented groups who are being recruited as teachers under this section.
								(e)Matching funds
 (1)In generalThe Secretary may not make a grant to an eligible entity under subsection (a) unless the eligible entity agrees that, with respect to the costs to be incurred by the eligible entity in carrying out the activities for which the grant is awarded, the eligible entity will make available non-Federal contributions in an amount equal to not less than 10 percent of the Federal funds provided under the grant.
 (2)Satisfying matching requirementThe non-Federal contributions required under paragraph (1) may be— (A)in cash or in-kind, including services, fairly evaluated; and
 (B)from— (i)any private source; or
 (ii)a State educational agency or local educational agency. (3)WaiverThe Secretary may waive or reduce the non-Federal contribution required by paragraph (1) if the eligible entity involved demonstrates that the eligible entity cannot meet the contribution requirement due to financial hardship.
								(f)Duration
 (1)DeterminationIn determining whether to make a grant to an eligible entity for a local educational agency, the Secretary shall determine whether the elementary schools and secondary schools in the agency have attracted a sufficiently diverse group of teachers to provide the educational benefits described under subsection (b)(2)(C).
 (2)GrantThe Secretary shall make the grant only if the Secretary determines that the schools described in paragraph (1) have not attracted that group and need additional activities under this section to provide the educational benefits.
 2502.Reports to SecretaryAn eligible entity receiving a grant under section 2501(a) shall submit to the Secretary not later than 90 days after the end of each school year in which the eligible entity receives grant funds a report that contains—
 (1)a description of the activities for which the eligible entity used grant funds during such school year;
 (2)data concerning, with respect to the schools served by the eligible entity— (A)the number of individuals from underrepresented groups that began teaching during such school year;
 (B)the retention rate of teachers who are individuals from underrepresented groups; (C)in the case of the report covering the last school year in which the eligible entity receives grant funds, indicators of student academic achievement during such school year as compared with previous school years, disaggregated, if possible, by the achievement of—
 (i)economically disadvantaged students; (ii)students from major racial and ethnic groups;
 (iii)students with disabilities; and (iv)students with limited English proficiency;
 (D)student graduation rates for the school year covered by the report as compared with previous school years, if applicable in the case of the schools served by the eligible entity; and
 (E)student attendance rates for the school year covered by the report as compared with previous school years; and
 (3)a description of and data regarding such characteristics of the schools served by the eligible entity, and the students of such schools, as the Secretary considers appropriate, including the number and percentage of students in each of the groups listed in clauses (i) through (iv) of paragraph (2)(C).
							2503.Best practices information clearinghouse
 (a)In generalThe Secretary shall evaluate the success of the activities carried out by eligible entities using grant funds received under section 2501(a) and compile a database of best practices for recruiting, conducting outreach to, training, and retaining individuals from underrepresented groups as public elementary school and secondary school teachers. The Secretary shall make such database available to eligible entities (regardless of whether the eligible entities have received grants under such section) through an Internet Web site.
 (b)Funds availableOf the amounts appropriated to carry out this part for a fiscal year, the Secretary may use not more than 10 percent to carry out this section during such fiscal year.
 2504.DefinitionsIn this part, the following definitions apply: (1)Eligible entityThe term eligible entity means—
 (A)a local educational agency (or consortium of local educational agencies); or (B)an entity that—
 (i)has entered into a partnership with a local educational agency (or consortium of local educational agencies) in which the local educational agency (or consortium of local educational agencies) is the primary partner; and
 (ii)is a private nonprofit organization, an educational service agency, an institution of higher education, or a State educational agency.
 (2)High-need high schoolThe term high-need high school means a secondary school— (A)in which the entering grade of the school is not lower than grade 9 and that includes grade 12; and
 (B)that has a graduation rate of not more than 65 percent in each of the 2 academic years prior to the submission of the grant application.
 (3)High-need middle schoolThe term high-need middle school means a secondary school— (A)in which the entering grade is not lower than grade 6 and the highest grade is not higher than grade 9; and
 (B)from which not less than 35 percent of the students who complete such school enroll in a high-need high school.
 (4)High-need schoolThe term high-need school means a public school, including a charter school (as such term is defined in section 5210(1))— (A)in which not less than 40 percent of the enrolled students are eligible to receive free or reduced price lunches under section 9(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)); or
 (B)that is a high-need high school or a high-need middle school. (5)Individual from an underrepresented groupThe term individual from an underrepresented group means an individual who is a member of a racial or gender group that has historically been underrepresented among teachers in public elementary schools and secondary schools in the school district involved.
 2505.Authorization of appropriationsThere are authorized to be appropriated to carry out this part such sums as are necessary for fiscal years 2016 through 2021..
 (b)Clerical amendmentThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by adding after the item related to section 2441 the following:
				
					
						Part E—Recruitment, training, and retention of teachers, including teachers from underrepresented
			 groups
						Sec. 2501. Grant program.
						Sec. 2502. Reports to Secretary.
						Sec. 2503. Best practices information clearinghouse.
						Sec. 2504. Definitions.
						Sec. 2505. Authorization of appropriations..
			
